Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145702                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145702
                                                                    COA: 301762
                                                                    Saginaw CC: 03-022744-FC
  CHARLES HENRY ARTHUR,
           Defendant-Appellee.

  ____________________________________/

          On order of the Court, the application for leave to appeal the June 26, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Saginaw Circuit Court for
  an evidentiary hearing regarding the decision to keep the defendant in shackles during the
  trial. We ORDER the trial court to articulate with particularity, on the record, its reasons
  for requiring the defendant to wear shackles at his jury trial. The court shall receive
  evidence and make findings of fact regarding: (1) whether the physical restraints were
  justified under Deck v Missouri, 544 US 622; 125 S Ct 2007; 161 L Ed 2d 953 (2005),
  and (2) whether those restraints were visible to any jurors, either during jury selection or
  afterward. We DIRECT the trial court to commence the hearing within 35 days of the
  date of this order. We further ORDER that court to submit a transcript of the hearing,
  along with its findings of fact and conclusions of law, to the Clerk of this Court within 28
  days of the conclusion of the hearing.

         We retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           h0130                                                               Clerk